     JONATHAN O. PENA, ESQ.
 1
     CA Bar ID No. 278044
 2   Peña & Bromberg, PLC
     2440 Tulare St., Suite 320
 3   Fresno, CA 93721
     Telephone: 559-412-5390
 4
     Fax: 866-282-6709
 5   info@jonathanpena.com
     Attorney for Plaintiff
 6
                                  UNITED STATES DISTRICT COURT
 7
                                 EASTERN DISTRICT OF CALIFORNIA
 8
 9                                                    )    Case No. 1:19-cv-00732-SKO
     John Patrick Hyde,                               )
10                                                    )    STIPULATION AND ORDER FOR
                    Plaintiff,                        )    EXTENSION OF TIME
11                                                    )
            vs.                                       )    (Doc. 15)
12                                                    )
     ANDREW SAUL, 1                                   )
13   Commissioner of Social Security,                 )
                                                      )
14                                                    )
                    Defendant.                        )
15
16          IT IS HEREBY STIPULATED, by and between the parties through their respective
17   counsel of record, with the Court’s approval, that Plaintiff shall have a 30-day extension of time,
18   from 01/28/2020 to 02/27/2020, for Plaintiff to serve on defendant with PLAINTIFF’S
19   OPENING BRIEF. All other dates in the Court’s Scheduling Order shall be extended
20   accordingly.
21          This is Plaintiff’s second request for an extension of time. Plaintiff respectfully states
22   that the requested extension is necessary due several merit briefs being due on the same week.
23   Additionally, Counsel has twelve administrative hearings in Fresno, CA and Stockton, CA along
24   with their pre-hearing administrative that must be submitted no later than five days prior to the
25   scheduled hearings. Counsel’s co-Counsel on administrative cases is out of town and is unable to
26
     1
27     Andrew Saul is now the Commissioner of Social Security and is automatically substituted as a
     party pursuant to Fed. R. Civ. P. 25(d). See also section 205(g) of the Social Security Act, 42
28   U.S.C. § 405(g)(action survives regardless of any change in the person occupying the office of
     Commissioner of Social Security).


                                                  1
 1   cover the hearing set for the week of January 27, 2020. Counsel requires additional time to brief
 2   the issues thoroughly for the Court’s consideration. Defendant does not oppose the requested
 3   extension. Counsel apologizes to the Defendant and Court for any inconvenience this may
 4   cause.
                                           Respectfully submitted,
 5
 6   Dated: January 20, 2020               PENA & BROMBERG, ATTORNEYS AT LAW

 7
                                       By: /s/ Jonathan Omar Pena
 8
                                          JONATHAN OMAR PENA
 9                                        Attorneys for Plaintiff

10   Dated: January 21, 2020               MCGREGOR W. SCOTT
11                                         United States Attorney
                                           DEBORAH LEE STACHEL
12                                         Regional Chief Counsel, Region IX
                                           Social Security Administration
13
14                                     By: */s/ Marcelo N. Illarmo
                                          Marcelo N. Illarmo
15                                        Special Assistant United States Attorney
                                          Attorneys for Defendant
16                                        (*As authorized by email on 01/21/2020)
17
18                                            ORDER
19            Based upon the above-stipulation of the parties (Doc. 15), and for good cause shown
20
     (Fed. R. Civ. P. 16(b)(4)), IT IS HEREBY ORDERED, that Plaintiff shall have an extension of
21
     time, to and including February 27, 2020, in which to file Plaintiff’s Opening Brief. All other
22
     deadlines set forth in the Scheduling Order (Doc. 5) shall be extended accordingly.
23
24
     IT IS SO ORDERED.
25
26   Dated:     January 22, 2020                                 /s/   Sheila K. Oberto                .
                                                       UNITED STATES MAGISTRATE JUDGE
27
28



                                                  2
